 



Exhibit No. 10(B)
Termination Agreement
     WHEREAS, The Progressive Corporation, an Ohio corporation (the “Company”),
and                                          (the “Executive”) are parties to an
Employment Agreement dated                      (“Employment Agreement”); and
     WHEREAS, the Company has adopted The Progressive Corporation Executive
Separation Allowance Plan (2006 Amendment and Restatement) (the “Separation
Allowance Plan”); and
     WHEREAS, Executive desires to participate in the Separation Allowance Plan;
and
     WHEREAS, Company is willing to permit Executive’s participation in the
Separation Allowance Plan, provided that Executive executes this Termination
Agreement;
     NOW THEREFORE, Company and Executive hereby agree as follows:
Effective                     , the Employment Agreement shall terminate.
Following such termination, Executive and Company shall cease to have any rights
or obligations under the Employment Agreement.
IN WITNESS WHEREOF, Company and Executive have hereunto caused this Termination
Agreement to be executed as of the ___ day of                     .

                 
 
[Executive]       The Progressive Corporation    
 
               
 
      By:        
 
               
 
      Title:        
 
               

